Exhibit 10.2

 

FIRST AMENDMENT TO LEASE

This FIRST AMENDMENT TO LEASE (this “First Amendment”) is made as of April 13,
2018 (the “Effective Date”) by and between ICE BOX, LLC, a Massachusetts limited
liability company (“Landlord”) and PROTEOSTASIS THERAPEUTICS, INC., a Delaware
corporation, with an address of 80 Guest Street, 5th Floor, Brighton, MA
02135  (“Tenant”).

 

R E C I T A L S

 

A.Landlord and Tenant entered into that certain Lease dated September 19, 2017,
as affected by that certain Commencement Date Letter dated January 30, 2018 (the
“Lease”) for approximately 29,836 rentable square feet consisting of the entire
fifth (5th) floor of the Building (the “Premises”) in the building located at
and commonly known as 80 Guest Street, Brighton, Massachusetts (the “Building”)
for a term that expires on April 30, 2028.

B.Landlord and Tenant wish to amend the Lease to: (i) add pollution legal
liability insurance coverage for the Premises; and (ii) amend certain other
terms of the Lease.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby mutually acknowledged, Landlord and Tenant agree as follows:

1.Recitals; Capitalized Terms.  All of the foregoing recitals are true and
correct.  Unless otherwise defined herein, all capitalized terms used in this
First Amendment shall have the meanings ascribed to them in Lease, and all
references herein or in the Lease to the “Lease” or “this Lease” or “herein” or
“hereunder” or similar terms or to any section thereof shall mean the Lease, or
such section thereof, as amended by this First Amendment.

2.Building MWRA Permit.  The Lease requires Tenant to obtain and maintain in
full force and effect during the Term all necessary permits required by the
Massachusetts Water Resources Authority (the “MWRA”) for Tenant’s discharge of
Industrial Wastewater (as defined by applicable Laws) from the Premises to the
sewer system serving the Building.  Notwithstanding the foregoing, the MWRA will
only issue one permit for the ph Neutralization Tank and, as a result thereof,
it has become necessary for Landlord to apply for, obtain and maintain a single
discharge permit from the MWRA on behalf of the tenants using such ph
Neutralization Tank (the “Lab Building MWRA Permit”).  Landlord has applied for,
and agrees to obtain on or before thirty (30) days following the Effective Date,
the Lab Building MWRA Permit.  Landlord shall operate the ph Neutralization Tank
throughout the Term in compliance with the Lab Building MWRA Permit; provided,
however, in no event shall Landlord be responsible for the improper use of the
ph Neutralization Tank by Tenant or any third party users.  Any and all costs
for Landlord to file for, obtain and keep in place the Lab Building MWRA Permit
(including renewals) shall be included in the Laboratory Operating Expenses
other than any fines, penalties, costs and/or expenses incurred by Landlord as a
result solely due to Landlord's failure to comply with the Lab Building MWRA
Permit, except to the extent such failure to comply is caused by Tenant or any
third party user.  Tenant shall provide Landlord, within ten (10) days of such
written request by Landlord, with such information with respect to the chemicals
and other materials used and disposed of via the ph Neutralization Tank as is
reasonably required by Landlord in connection with the operation of the ph
Neutralization Tank under the Lab Building MWRA Permit.

 

 

--------------------------------------------------------------------------------

 

 

Tenant shall, prior to the date Tenant commences occupancy of any portion of the
Premises, install at least one (1) sampling port at the central drain connecting
the Premises to the ph Neutralization Tank.  During the Term, Tenant shall
inspect and sample the sampling ports in the Premises with reasonable frequency
in accordance with best management practices and keep reasonably detailed logs
of such inspections and sampling.  Upon Landlord’s request, Tenant shall permit
Landlord to inspect and make copies of such logs and, if Landlord reasonably
determines necessary, to perform Landlord’s own inspection and samplings of the
sampling ports in the Premises.  

3.Tenant’s Indemnity for ph Neutralization Tank.  Except to the extent arising
from the negligence or willful misconduct of Landlord or Landlord Parties, or
their respective agents or employees, Tenant shall defend with counsel first
reasonably approved by Landlord, save harmless, and indemnify Landlord and
Landlord Parties from and against all claims losses, cost, damages, any
liability or expense of whatever nature arising from injury, loss, accident or
damage to any person or property, to the extent arising from or claimed to have
arisen from Tenant’s use of a ph Neutralization Tank in the Premises until the
expiration of the Term of the Lease and thereafter so long as Tenant is in
occupancy of any part of the Premises.  This indemnity and hold harmless
agreement shall include indemnity against all losses, costs, damages, expenses
and liabilities incurred in or in connection with any such claim or any
proceeding brought thereon, and the defense thereof, including, without
limitation, claims and liability to the Massachusetts Water Resources Authority,
and reasonable attorneys’ fees and costs at both the trial and appellate
levels.  The provisions of this Section 3 shall survive the expiration or
earlier termination of the Lease for the statute of limitations period
applicable to the claim giving rise to Tenant’s obligation to indemnify the
Landlord Parties.

4.Landlord’s Pollution Legal Liability Insurance.  In addition to Landlord’s
Insurance requirements in Section 10.4 of the Lease, Landlord shall also
maintain Pollution Legal Liability coverage with the equivalent of limits of not
less than $1,000,000 per incident with a $2,000,000 policy aggregate, and for a
period of two (2) years thereafter.  Such coverage shall include:  (i) bodily
injury, sickness, disease, death or mental anguish or shock sustained by any
person; (ii) property damage including physical injury to or destruction of
tangible property including the resulting loss of use thereof, clean-up costs,
and the loss of use of tangible property that has not been physically injured or
destroyed; and (iii) defense costs, charges and expenses incurred in the
investigation, adjustment or defense of claims for such compensatory
damages.  Coverage shall apply to both sudden and non-sudden pollution
conditions including the discharge, dispersal, release or escape of smoke,
vapors, soot, fumes, acids, alkalis, toxic chemicals, liquids or gases, waste
materials or other irritants, contaminants or pollutants into or upon land, the
atmosphere or any watercourse or body of water.  Such coverage shall be
maintained with an insurance company selected by Landlord, and payment for
losses thereunder shall be made solely to Landlord subject to the rights of any
superior mortgagee from time to time.  The cost of such coverage shall be a part
of the Laboratory Operating Expenses.

 

 

--------------------------------------------------------------------------------

 

 

5.Brokerage.  Landlord and Tenant each represent and warrant to the other that
neither of them has employed or dealt with any broker, agent or finder in
carrying on the negotiations relating to this First Amendment and no broker,
agent or finder is owed a commission in connection with this First
Amendment.  Tenant shall indemnify and hold Landlord harmless from and against
any claim or claims for brokerage or other commissions relating to this First
Amendment asserted by any broker, agent or finder engaged by Tenant or with whom
Tenant has dealt.  Landlord shall indemnify and hold Tenant harmless from and
against any claim or claims for brokerage or other commissions relating to this
First Amendment asserted by any broker, agent or finder engaged by Landlord or
with whom Landlord has dealt.

6.Landlord's Indemnity.  In order to correct a scrivners error in the language
contained therein, Section10.1(b) of the Lease is hereby deleted in its entirety
and replaced with the following:

“(b)Subject to the waiver of subrogation in Sections 10.5 and 15.3, except to
the extent arising from the negligence or willful misconduct of Tenant or anyone
claiming by, through or under Tenant (the “Tenant Parties”), Landlord shall
defend with counsel first reasonably approved by Tenant, save harmless, and
indemnify the Tenant Parties from and against all claims of any third party
arising from any accident, injury or damage whatsoever to any person, or to the
property of any person, where such accident, damage or injury results or is
claimed to have resulted from (i) the gross negligence or willful misconduct of
Landlord or Landlord’s agents, employees or contractors, or (ii) if Landlord
exercises its recapture rights pursuant to Section 6.5 of this Lease, any
accident, injury or damage whatsoever to any person, or to the property of any
person, occurring in the recaptured portion of the Premises after Tenant’s
delivery of possession to Landlord, together with reasonable attorneys’ fees
incurred in connection with each such claim or action brought thereon; provided,
however, in no event shall this indemnity apply to the extent any such claim
arises from the negligence or willful misconduct of Tenant or any of the Tenant
Parties.  This indemnity and hold harmless agreement shall include indemnity
against all losses, costs, damages, expenses and liabilities incurred in or in
connection with any such claim or any proceeding brought thereon, and the
defense thereof, including, without limitation, reasonable attorneys’ fees and
costs at both the trial and appellate levels.  The provisions of this
Section 10.1(b) shall survive the expiration or earlier termination of this
Lease.”

7.Ratification.  Except as expressly modified by this First Amendment, the Lease
shall remain in full force and effect, and as further modified by this First
Amendment, is expressly ratified and confirmed by the parties hereto.  This
First Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, subject to the provisions of
the lease regarding assignment and subletting.

8.Governing Law; Interpretation and Partial Invalidity.  This First Amendment
shall be governed and construed in accordance with the laws of the Commonwealth
of Massachusetts.  If any term of this First Amendment, or the application
thereof to any person or circumstances, shall to any extent be invalid or
unenforceable, the remainder of this First Amendment, or the application of such
term to persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected thereby, and each term of this First
Amendment shall be valid and enforceable to the fullest extent permitted by
law.  The titles for the paragraphs are for

 

 

--------------------------------------------------------------------------------

 

 

convenience only and not to be considered in construing this First
Amendment.  This First Amendment contains all of the agreements of the parties
with respect to the subject matter hereof, and supersedes all prior dealings
between them with respect to such subject matter.  No delay or omission on the
part of either party to this First Amendment in requiring performance by the
other party or exercising any right hereunder shall operate as a waiver of any
provision hereof or any rights hereunder, and no waiver, omission or delay in
requiring performance or exercising any right hereunder on any one occasion
shall be construed as a bar to or waiver of such performance or right on any
future occasion.

9.Counterparts and Authority.  This First Amendment may be executed in multiple
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document.  Landlord and Tenant each
warrant to the other that the person or persons executing this First Amendment
on its behalf has or have authority to do so and that such execution has fully
obligated and bound such party to all terms and provisions of this First
Amendment.

[Signatures commence on following page]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned executed this First Amendment as of the date
and year first written above.

 

 

LANDLORD:

 

 

 

 

 

 

 

 

ICE BOX, LLC, a Massachusetts limited liability company

 

By: Ice Box Manager, LLC, a Massachusetts limited liability company, its Manager

By:

 

/s/James
Halliday                                                                     

 

 

Name:                                            James Halliday

 

 

Title:
VP                                                                        

 

TENANT:

 

 

PROTEOSTASIS THERAPEUTICS, INC., a Delaware corporation

By:

 

/s/Meenu
Chhabra                                                                     

 

 

Name: Meenu
Chhabra                                                                  

 

 

Title: President and
CEO                                                                  

 

 

 